--------------------------------------------------------------------------------

Exhibit 10.1

CONSULTING AGREEMENT

THIS AGREEMENT is made as of July 2, 2010.

BETWEEN:

BE RESOURCES INC., a corporation incorporated under the laws of the State of
Colorado and having its head office at 107 Hackney Circle, P.O. Box 684,
Elephant Butte, NM, 87935

(Hereinafter referred to as the “Corporation”)

OF THE FIRST PART,

– AND –

FIRST CANADIAN CAPITAL CORP., a corporation incorporated under the laws of the
Province of Ontario and having its head office at 155 Rexdale Blvd., Suite 502,
Toronto, Ontario, M9W 5Z8

(Hereinafter referred to as the “Consultant”)

OF THE SECOND PART.

WHEREAS the Corporation carries on business as a mineral exploration/mining
company;

AND WHEREAS the Corporation wishes to raise investor awareness, attract
investment and find strategic, financial partners;

AND WHEREAS the Corporation is desirous of retaining the Consultant to provide
consulting services in connection with the business of the Corporation;

AND WHEREAS the Consultant is desirous of providing such services to the
Corporation, on the terms and subject to the conditions herein set out;

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the respective
covenants and agreements of the parties contained herein, it is agreed as
follows:

ARTICLE ONE – CONSULTING SERVICES

1.1

Retainer. The Corporation hereby agrees to retain the Consultant to provide the
Corporation with consulting services consisting of Investor Relations and
Corporate Communications. The Consultant will use the Consultant’s proprietary
database to contact, with information provided by the Corporation, retail
brokers, portfolio managers, analysts, individual investors, letter writers and
media contacts.


--------------------------------------------------------------------------------

- 2 -

1.2

Term of Agreement. This agreement shall remain in full force and effect for a
period of twelve months from the date of execution, subject to earlier
termination as hereinafter provided, with the said term being capable of
extension by mutual written agreement of the parties hereto.

    1.3

Board Policy and Instructions. The Consultant covenants with the Corporation
that it will act in accordance with any policy of and carry out all reasonable
instructions of the board of directors of the Corporation. The Consultant
acknowledges that such policies and instructions may limit, restrict or remove
any power or discretion which might otherwise have been exercised by the
Consultant.

    1.4

Remuneration. The Corporation shall pay the Consultant as follows:


  a.

a fee of $5,000 per month, plus applicable taxes, for basic services. The first
three months’ fees ($15,000 plus applicable taxes) are due upon execution of
this agreement and subsequent payments of $5,000 plus applicable taxes are to be
made at the beginning of each month of service thereafter;

        b.

the Corporation shall grant to the Consultant options to purchase a total of
300,000 common shares in the capital of the Corporation at an exercise price of
US$0.31 per share. The options will vest in accordance with the policies of the
TSX Venture Exchange and will be exercisable as follows:


  (i)

the right to purchase 75,000 shares shall vest and be exercisable at or after
October 2, 2010;

        (ii)

the right to purchase an additional 75,000 shares shall vest and be exercisable
at or after January 2, 2011;

        (iii)

the right to purchase an additional 75,000 shares shall vest and be exercisable
at or after April 2, 2011; and

        (iv)

the right to purchase an additional 75,000 shares shall vest and be exercisable
at or after July 2, 2011.

The vesting described in (i) through (iv) above shall be subject to the further
condition that the Consultant shall continue to be providing service to the
Corporation on the relevant date described therein.

The options to purchase common shares of the Corporation set out in this
subsection 1.4(b) will expire and terminate upon the earlier of (the “Expiry
Date”): (a) July 2, 2012; and (b) 30 days after the Consultant ceases to provide
any and all services set out herein.

If the Consultant is requested to provide any other services in addition to
those described herein, the terms and conditions relating to such services will
be outlined in a separate agreement and the fees for such services will be
negotiated separately and in good faith.

ARTICLE TWO – COVENANTS

2.1

Delegation of Services. The Corporation acknowledges and agrees that the
Consultant may utilize the services of other investor relations organizations if
deemed advisable by the Consultant and approved by the Corporation.


--------------------------------------------------------------------------------

- 3 -

2.2

Compliance with Law. The Consultant agrees that in providing the services
described in this agreement, it shall comply with all laws and regulations which
may be applicable to the Consultant or the Corporation, including securities
statutes and regulations and the rules and regulations of any exchange on which
the securities of the Corporation may be listed or any market where those
securities may be quoted.

ARTICLE THREE – CONFIDENTIALITY

3.1

Confidential Information. The Consultant covenants and agrees that it shall not
disclose to anyone any confidential information with respect to the business or
affairs of the Corporation other than with the consent of the Corporation. The
Consultant agrees that in order to implement the foregoing covenant, it shall
use commercially reasonable efforts to insure that any confidential information
is treated as such by Consultant’s employees and consultants, which measures
shall include at least those procedures utilized by the Consultant to protect
its own confidential information.

    3.2

Return of Property. Upon expiry or termination of this agreement, the Consultant
shall return to the Corporation any property, documentation or confidential
information which is the property of the Corporation and in the possession of
the Consultant.

    3.3

Promotion of Corporation’s Interests. The Consultant shall and will faithfully
serve and use its best efforts to promote the interests of the Corporation,
shall not use any information it may acquire with respect to the business and
affairs of the Corporation for its own purposes or for any purposes other than
those of the Corporation or its affiliates.

ARTICLE FOUR -- TERMINATION

4.1

Termination of Agreement. There will be a mutual review, after six months of the
term of this agreement has elapsed, at which time either party may terminate the
agreement upon written notice being given to that effect by either party to the
other on or before the day (the “Early Termination Date”) that is 10 business
days after such six month period, and upon such written notice being provided,
this agreement shall terminate on the Early Termination Date. If, following the
review, the parties determine that this agreement will continue, termination of
this agreement after the Early Termination Date will require thirty (30) days
prior written notice from either party. The obligations of the Consultant under
this agreement shall terminate upon the earlier of the Consultant ceasing to be
retained by the Corporation or the termination of this agreement by the
Corporation or the Consultant as hereinbefore provided, provided that,
notwithstanding any termination of this agreement, the options granted to the
Consultant and vested pursuant to subsection 1.4(b) hereof shall be exercisable
to the extent provided in subsection 1.4(b).

ARTICLE FIVE – CAPACITY

5.1

Capacity of Consultant. It is acknowledged by the parties hereto that the
Consultant is being retained by the Corporation in the capacity of independent
contractor and not as an employee of the Corporation. The Consultant and the
Corporation acknowledge and agree that this agreement does not create a
partnership or joint venture between them.

    5.2

Management Information. The Consultant shall receive regular reports from
management of the Corporation to ensure that the Consultant is fully informed
regarding the operations of the Corporation and that the Consultant’s
information needs are presented to the management of the Corporation.


--------------------------------------------------------------------------------

- 4 -

ARTICLE SIX – GENERAL CONTRACT PROVISIONS

6.1

Notices. All notices, requests, demands or other communications (collectively,
“Notices”) by the terms hereof required or permitted to be given by one party to
the other party, or to any other person shall be given in writing by personal
delivery or facsimile transmission to such other party as follows:


  (a) To the Corporation at: 107 Hackney Circle, P.O Box 684, Elephant Butte, NM
      87935 Fax: (575) 744-5801                   (b) To the Consultant at: 155
Rexdale Blvd., Suite 309, Toronto, ON       M9W 5Z8 Fax (416) 742-6410


Or at such other address or facsimile number as may be given by such person to
the other parties hereto in writing from time to time. Any Notice will, unless
delivered personally to the addressee or to a responsible officer of the
addressee, as applicable, will be given by facsimile and will be deemed to have
been given when: (i) in the case of a notice delivered personally to the
addressee or a responsible officer of the addressee, when so delivered; and (ii)
in the case of a notice delivered or given by facsimile, on the first business
day following the day on which it is sent.

    6.2

Additional Conditions. The parties shall sign such further and other documents,
cause such meetings to be held, resolutions passed and by-laws enacted, exercise
their vote and influence, do and perform and cause to be done and performed such
further and other acts and things as may be necessary or desirable in order to
give full effect to this agreement and every part thereof.

    6.3

Counterparts. This agreement may be executed in several counterparts, each of
which so executed shall be deemed to be an original and such counterparts
together shall be but one and the same instrument.

    6.4

Time of the Essence. Time shall be of the essence of this agreement and of every
part hereof and no extension or variation of this agreement shall operate as a
waiver of this provision.

    6.5

Entire Agreement. This agreement constitutes the entire agreement between the
parties with respect to all of the matters herein and its execution has not been
induced by, nor do any of the parties rely upon or regard as material, any
representations or writings whatever not incorporated herein and not made a part
hereof. This agreement may not be amended or modified in any respect except by
written instrument signed by all the parties hereto. Any schedules referred to
herein are incorporated herein by reference and form part of this agreement.

    6.6

Enurement. This agreement shall enure to the benefit of and be binding upon the
parties hereto and their respective successors and permitted assigns.

    6.7

Assignment. This agreement is personal to the Consultant and may not be assigned
by the Consultant without the prior consent of the Corporation.

    6.8

Currency. Unless otherwise provided for herein, all monetary amounts referred to
herein shall refer to the lawful money of Canada.

    6.9

Headings for Convenience Only. The division of this agreement into articles and
sections is for convenience of reference only and shall not affect the
interpretation or construction of this agreement.


--------------------------------------------------------------------------------

- 5 -

6.10

Governing Law. The agreement will be governed by and construed in accordance
with the laws of the Province of Ontario and the federal laws of Canada
applicable therein.

    6.11

Gender. In this agreement, words importing the singular number shall include the
plural and vice versa, and words importing the use of any gender shall include
the masculine, feminine and neuter genders and the word “person” shall include
an individual, a trust, a partnership, a body corporate, an association or other
incorporated or unincorporated organization or entity.

    6.12

Calculation of Time. When calculating the period of time within which or
following which any act is to be done or step taken pursuant to this agreement,
the date which is the reference date in calculating such period shall be
excluded. If the last day of such period is not a business day, then the time
period in question shall end on the first business day following such
non-business day.

    6.13

Legislation References. Any references in this agreement to any law, by-law,
rule, regulation, order or act of any government, governmental body or other
regulatory body shall be construed as a reference thereto as amended or
re-enacted from time to time or as a reference to any successor thereto.

    6.14

Severability. If any Article, Section or any portion of any Section of this
agreement is determined to be unenforceable or invalid for any reason whatsoever
that unenforceability or invalidity shall not affect the enforceability or
validity of the remaining portions of this agreement and such unenforceable or
invalid Article, Section or portion thereof shall be severed from the remainder
of this agreement.

    6.15

Transmission by Facsimile. The parties hereto agree that this agreement may be
transmitted by facsimile or such similar device and that the reproduction of
signatures by facsimile or such similar device will be treated as binding as if
originals and each party hereto undertakes to provide each and every other party
hereto with a copy of the agreement bearing original signatures forthwith upon
demand.

   

IN WITNESS WHEREOF the parties have duly executed this Consulting Agreement as
of the 7th day of July, 2010

FIRST CANADIAN CAPITAL CORP.

By: /s/ Jason Monaco           
       Name: Jason Monaco
       Title: President and CEO

BE RESOURCES INC.

By: /s/ David Tognoni            
       Name: David Tognoni 
       Title: President and CEO

--------------------------------------------------------------------------------